999 A.2d 183 (2010)
415 Md. 120
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND
v.
Grason John-Allen ECKEL.
Misc. AG No. 86, September Term, 2009.
Court of Appeals of Maryland.
July 21, 2010.

ORDER
Upon consideration of the petition for disciplinary or remedial action filed in the above entitled matter in accordance with Md. Rule 16-773 and the response having been made to the show cause order by Grason John-Allen Eckel, the respondent, it is this 21st day of July, 2010
ORDERED, by the Court of Appeals of Maryland, that a majority of the Court concurring, that Grason John-Allen Eckel be, and he is hereby suspended, effective immediately, from the practice of law in this State subject to further order of this Court; and it is further
ORDERED, that the Clerk of this Court shall forthwith strike the name of Grason John-Allen Eckel from the register of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State in accordance with Rule 16-760(e).
/s/ Lynne A. Battaglia
Judge